USCA4 Appeal: 21-1029      Doc: 23         Filed: 03/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1029


        EMMANUEL AGBARA,

                            Plaintiff - Appellant,

                     v.

        PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS, (PGCPS); DR. MONICA
        GOLDSON, CEO PGCPS; KENMOOR EARLY CHILDHOOD DEVELOPMENT
        CENTER, (KECDC); ALMA EZELL-LAWSON, Principal (KECDC); MS. HAM,
        (Trice), Registrar of KECDC; MS. LISA LAMAR, Special Education Coordinator
        (KECDC); MS. EVELYN O. OKOJI; BOARD OF EDUCATION OF PRINCE
        GEORGE’S COUNTY, MARYLAND,

                            Defendants - Appellees.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Timothy J. Sullivan, Magistrate Judge. (8:20-cv-00306-TJS)


        Submitted: March 1, 2022                                          Decided: March 8, 2022


        Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Emmanuel Agbara, Appellant Pro Se. Edmund J. O’Meally, Kambon Raymond Williams,
        PESSIN KATZ LAW, P.A., Towson, Maryland; Ross Philip McSweeney, GROOM LAW
        GROUP, CHARTERED, Washington, D.C., for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1029         Doc: 23      Filed: 03/08/2022     Pg: 2 of 2



        PER CURIAM:

               Emmanuel Agbara appeals the district court’s order granting Defendants’ motions

        to dismiss. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. Agbara v. Prince George’s Cnty. Pub.

        Schs., No. 8:20-cv-00306-TJS (D. Md. Dec. 18, 2020). We grant Agbara’s motion for an

        extension of time to file his reply and grant Evelyn O. Okoji’s motion to strike portions of

        Agbara’s brief. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2